Citation Nr: 1610059	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a gynecological condition, claimed as hysterectomy due to hemorrhaging and abnormal Pap smear status post loop electrosurgical excision procedure (LEEP) with dysfunctional uterine bleeding.

2.  Entitlement to service connection for a disability manifested by fatigue, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for asthma, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), major depressive disorder, memory loss, depression, anxiety, and trouble sleeping.

7.  Entitlement to a compensable initial rating for hypertension.

8.  Entitlement to a compensable initial rating for tinea pedis.

9.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) the Regional Office (RO) in Oakland, California.

The issue of entitlement to service connection for pes planus has been raised by the record in a November 2015 written brief presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for fatigue, asthma, sleep apnea, migraine headaches and an acquired psychiatric disability, and entitlement to an initial rating in excess of 10 percent for GERD with IBS are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The medical evidence of record shows the Veteran's currently diagnosed gynecological condition due to endocrinopathies began in service and has continued to the present.

2.  The Veteran's hypertension has not been manifested by of diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or a history of diastolic pressure predominantly 100 or more.

3.  The Veteran's tinea pedis has not been shown to have affected at least 5 percent of her entire body or at least 5 percent of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for service connection for dysfunctional uterine bleeding status post hysterectomy have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for a compensable initial rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

3.  The criteria for a compensable initial rating for tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of entitlement to service connection for a gynecological condition.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The issues of entitlement to increased initial ratings for service-connected disabilities arise from the Veteran's disagreement with the initial disability ratings assigned to these conditions following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2015).  

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and her identified and available post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in February 2012 to ascertain the current severity of her service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The VA examiners discussed the history of the Veteran's hypertension and tinea pedis, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of these conditions.  As it provides sufficient detail to determine the current severity of the Veteran's service-connected disabilities, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as certain types of endocrinopathies.  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed in §3.309(a).").

If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be legitimately questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336.

A careful review of the record shows that the Veteran has a current gynecological diagnosis.  To that effect, a March 2012 VA examiner noted diagnoses of abnormal Pap smear status post LEEP procedure with resolution; dysfunctional uterine bleeding, resolved status post hysterectomy; and stress incontinence status post hysterectomy.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowski v. Shinseki, 26 Vet. App. 289, 294 (2013).  The stress incontinence has not resolved, and, in the Board's judgment, represents a current disability.  As such, she has a current disability.  Further, the Veteran has provided credible evidence that the bleeding has not resolved.  The remaining questions are whether there is evidence of an inservice occurrence of an injury or disease and medical evidence of a nexus between the current disability and the inservice disease or injury.

The Veteran has reported that she started experiencing a chronic problem of irregular bleeding since service.  She has reported that she had an abnormal pap smear and underwent a loop electrosurgical excision procedure (LEEP) while stationed in Italy in 2000.  She had a pregnancy following this procedure and she was unable to have a vaginal delivery as her cervix would not dilate.  She reports that since the LEEP she has had irregular menses with heavy bleeding.  She further reports having bleeding from May to October in 2011; after the ablation failed her provider and she decided that she should go ahead with hysterectomy to stop the bleeding which she had in February 2012.  She also reports that she had intermittent abnormal pap smear results showing significant dysplasia.  

Service treatment records show history of heavy vaginal bleeding and clotting for which the Veteran underwent LEEP in June 2000.  In April 2003, the Veteran had a normal pelvic examination but reported heavy bleeding and clotting and irregular bleeding.  Accordingly, the inservice disease or injury is shown. 

The final element is competent evidence of a nexus linking the Veteran's current gynecological condition to the inservice disease or injury.  The nexus may also be proven by establishing a continuity of symptomatology.  38 C.F.R. § 3.303.

To that effect, within less than a year after her separation from service, the Veteran was seen in an emergency room in June 2005 for a complaint of vaginal bleeding.  The impression was menometrorrhagia, cause to be determined.  She was offered hormonal suppression of her bleeding.

Thereafter, a March 2008 VA primary care report notes no menses since December 2007, while not sexually active since the previous year and with no chance of being pregnant, no spotting.  It was noted that after the birth of her son in 2001, the Veteran had light periods, went on Depo-Provera, but stopped Depo-Provera due to weight gain in January 2003.  Periods were within normal limits until December 2003, since then she had heavy periods.  In a July 2008 VA clinic visit note, the Veteran continued to have no menses since May 2008.

Subsequent VA treatment records reflect assessments of dysmenorrhea in October 2011, dysfunctional bleeding in August 2011, cervical dysplasia in November 2011 and hysterectomy in February 2012.

Significantly, there is a medical opinion which generally relates the Veteran's dysfunctional bleeding to endocrinopathies (hormone problem).  In this regard, a March 2012 VA examiner opined that the claimed gynecological condition was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  However, in reaching this conclusion, the examiner stated the following:

The veteran was treated with a LEEP procedure due to abnormal cell found on Pap smear testing but was found to have normal pap smear results after that time.  She later to developed dysfunctional uterine bleeding and ended up having a hysterectomy to treat the condition.  ...  There is little likelihood of changes to the cervix leading to dysfunctional uterine bleeding as the cervix is not responsible for any of the menstrual process nor is it involved in hormone production or processing which is the likely cause for the veteran's dysfunctional bleeding.  It appears that the bleeding issues arose after the time of the LEEP and the Veteran associated the conditions together[;] however, there is no medical indication for this connection.

Ironically, although the examiner states that the Veteran's dysfunction bleeding is not related to the in-service LEEP procedure itself, the examiner acknowledges that hormone production or processing is the likely cause for the Veteran's dysfunctional bleeding.  Consequently, continuity of symptomatology  is established for endocrinopathies (hormone problem) as the competent lay, and medical, evidence of record shows that the Veteran has had recurrent dysfunctional uterine bleeding ever since service.

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for dysfunctional uterine bleeding status post hysterectomy is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Ratings

Disability ratings are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension and bialteral tinea pedis was granted in an April 2012 rating decision effective from May 12, 2010.  As such, the rating period on appeal for the initial ratings for these conditions is from May 12, 2010.  38 C.F.R. § 3.400(o)(2) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.


Hypertension

The Veteran's service-connected hypertension is evaluated under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent rating with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  A 40 percent is warranted for diastolic pressure predominantly 120 or more.  A maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015).

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

VA treatment records reveal blood pressure readings of 141/93 mmHg in May 2010, 164/105 mmHg in August 2010, 132/86 mmHg in January 2011, 157/114 mmHg in March 2011, 144/83 mmHg in May 2011, 130/63 mmHg in January 2012, 125/70 mmHg, 115/71 mmHg, 110/70 mmHg in February 2012, 111/73 mmHg in March 2011, 136/79 mmHg in May 2012, 135/75 mmHg in June 2012, 123/58 mmHg in August 2012, and 105/64 mmHg in March 2013.

The Veteran was provided with a VA examination in February 2012.  The examiner noted the Veteran's hypertension began in the military service and she was started on Norvasc in 2002.  The examiner noted that the Veteran's treatment plan included taking continuous medication for hypertension.  The examiner also noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  On examination, the Veteran's blood pressure readings were 120/80 mmHg, 118/80 mmHg, and 120/76 mmHg.  The examiner found that the Veteran's hypertension did not impact her ability to work.

The medical evidence of record does not show systolic pressure 160 or higher predominantly or diastolic 100 or greater predominantly.  The only blood pressure readings with diastolic pressure of 100 or higher were two isolated readings of 164/105 mmHg in August 2010 and 157/114 mmHg in March 2011 when the Veteran reported that she did not take blood pressure medication that day.  However, all other blood pressure readings during the rating period on appeal have been well under the level of systolic pressure of 150 and diastolic pressure of 100.  Moreover, the February 2012 VA examiner specifically noted that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.

Accordingly a compensable initial rating for hypertension is not warranted at any time during the rating period.  38 U.S.C.A. § 5110 (West 2014); see also See Fenderson, 12 Vet. App. at 126.

Tinea Pedis

The Veteran's tinea pedis disability is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813, as dermatophytosis, which specifically includes tinea pedis.  Diagnostic Code 7813 instructs the rater to evaluate this condition as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7820.  

The medical evidence of record does not show that the Veteran's tinea pedis has resulted in scars or disfigurement of the head, face, or neck; rather, her tinea pedis only affects her feet.  To that effect, a February 2012 VA examination report specifically noted that the Veteran's service-connected skin condition did not cause scarring or disfigurement of the head, face or neck.  Therefore, the tinea pedis is most appropriately rated under Diagnostic Code 7806 (for rating dermatitis).

Under Diagnostic Code 7806, a 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran underwent a VA skin examination in February 2012.  The diagnosis was tinea pedis.  The Veteran related that while in boot camp she started having scaly and bumpy lesions on the soles of both feet and toes.  She reported that the papules usually broke and the other lesions were dry, scaly, itchy and burning.  After separation, she was unable to wear enclosed shoes and mostly wore flip-flops and open toe shoes.  The Veteran s skin conditions did not cause scarring or disfigurement of the head face or neck.  The examiner indicated that the Veteran's tinea pedis has required constant or near-constant treatment with topical medications, Clotrimazole 1 % cream, in the past 12 months.  She has not had any treatments or procedures other than topical medications in the past 12 months.  The examiner noted that the infections of the skin affected less than 5 percent of the total body area and less than 5 percent of the exposed area.  The examiner found that the Veteran's skin condition impacted her ability to work due to discomfort with wearing closed shoes.

The Board finds that a compensable rating for tinea pedis is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran has tinea pedis which covers at least 5 percent of her entire body or at least 5 percent of exposed areas.  The VA treatment records do not provide any specific findings with regard to the measureable extent of the tinea pedis.  The February 2012 examination report shows symptoms of tinea pedis manifested as scaly, itchy, and burning lesion on the feet; however, less than 5 percent of the Veteran's entire body was affected and less than 5 percent of her exposed areas were affected.  Therefore, a compensable rating at any time during the appeal based on area affected is not warranted.

The Board is cognizant of the Court of Appeals for Veterans Claims (Court) recently issued a decision regarding DC 7806 and the application of the rating criteria to cases involving the use of topical corticosteroids.  Here, the examiner specifically indicated that the Veteran's medication is a topical, non-steroid and there is no other evidence of use of a topical corticosteroid.  For these reasons, the Board finds that the holding of Johnson v. McDonald, No. 14-2778 (March 1, 2016) is not applicable to the facts of this case.

The evidence of record, which includes VA outpatient treatment records, also does not show that the Veteran has, at any time during the pendency of this appeal, used systemic therapy, such as corticosteroids or other immunosuppressive drugs, to treat her tinea pedis.  Topical medications were noted in the February 2012 examination report, but they were not identified as systemic corticosteroid or immunosuppressive drugs.  The February 2012 examiner specifically noted that the Veteran did not require use of corticosteroids or immunosuppressive medications.  As a result, the criteria for a minimal compensable rating are not met.

Thus, the Board concludes that the evidence does not support assignment of a compensable rating for tinea pedis.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected tinea pedis, there is no evidence of record that would warrant a compensable rating for her tinea pedis during the rating period on appeal.  Accordingly, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.


Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's hypertension has been evaluated under criteria such as diastolic and systolic blood pressure as well as requirement of continuous medication for control.  She does not contend that she experiences any symptomatology caused by this disability that are unaccounted for by the rating criteria.  The Veteran's tinea pedis is deemed manifested by scaly, itchy and burning lesion of the feet that affects less than 5 percent of the entire body and is treated with topical medications.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by tinea pedis, as well as the treatment required for the skin disease.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with her tinea pedis that have been unaccounted for by the current schedular ratings.  See id.  

Accordingly, a comparison of the Veteran's symptoms resulting from her service-connected disabilities with the pertinent schedular criteria does not show that her service-connected hypertension or tinea pedis presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's hypertension and tinea pedis.  Furthermore, marked interference with employment or frequent periods of hospitalization has not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that her hypertension or tinea pedis prevents her from securing and following substantially gainful employment.  Specifically, the February 2012 VA examiners noted that the Veteran's hypertension and tinea pedis conditions did not impact her ability to work.  Accordingly, a claim for a TDIU has not been raised.

The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning a compensable initial disability rating, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for gynecological condition is granted.

Entitlement to a compensable initial rating for hypertension is denied.

Entitlement to a compensable initial rating for tinea pedis is denied.


REMAND

Fatigue

In a November 2015 written brief, the Veteran's representative argues that the Veteran's fatigue would possibly be part of the depression, part of the hormonal problem or from the apnea, or all three.  Service treatment records note multiple complaints of fatigue, to include as a premenstrual symptom in July 1999 and complaint of unexplained fatigue in March 2002.

The nature of the Veteran's fatigue is unclear, that is, as to whether the Veteran has a separate chronic condition manifested by fatigue, or whether she experiences fatigue as a symptom of a disability that she is already claiming.  The Board therefore concludes that a remand is required to obtain an opinion as to whether the Veteran currently has chronic disability manifested by fatigue, and if so, whether such disability is related to her military service.

Asthma 

In connection with the asthma claim, the Veteran underwent a VA examination in February 2012.  The February 2012 VA examiner opined that the Veteran's asthma "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner stated that service treatment records showed that the Veteran was seen for upper respiratory infections with no preexisting while in Italy and Virginia and she did not report that she had asthma on medical history report at her January 2004 separation examination.  It was further noted that the Veteran was treated for asthma after separation from service, and service treatment records showed no clear correlation with the claim of sulfur exposure in Italy as the cause of asthma.

The Board finds the February 2012 VA medical opinion to be inadequate for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  Significantly, the VA examiner stated inaccurate facts, namely that "[the Veteran] did not report that she had asthma on medical history report at her January 2004 separation examination."  This is incorrect.  Contrary to the examiner's remarks, the Board points out that the Veteran checked the 'yes' box for any history of "asthma or any breathing problems related to exercise, weather, pollens, etc." on the January 2004 report of medical history.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140   (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993).

Additionally, the VA medical opinion does not fully address the etiology of the Veteran's currently diagnosed asthma.  Although the Veteran raised the claim that her exposure to sulfur in Italy was the likely cause of asthma, she is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis).  The VA examiner's opinion addresses only one theory that is raised by the Veteran and does not explore other possible theories that may relate the Veteran's asthma to her service.  In particular, while the service treatment records show reported history of asthma in January 2004, the VA opinion does not address the question of whether the Veteran's asthma had its onset in service.  

Additionally, the Veteran's representative raises the theory of secondary service connection.  The representative asserts in the November 2015 written brief that the Veteran has been on nonsteroidal anti-inflammatory drugs (NSAIDs) for service-connected disabiliti(es) and NSAIDs trigger bronchial spasms claiming a secondary relationship between the Veteran's asthma and her service-connected disabiliti(es).  Therefore, a supplemental medial opinion is required to adequately address the etiology of the Veteran's asthma.

Sleep Apnea

The medical evidence of record is ambiguous as to whether the Veteran has a current diagnosis of sleep apnea.  

An October 2010 VA women's health initial visit note states that the Veteran had long term weight issue which was likely contributing to her obstructive sleep apnea symptoms of increased sleepiness during the day, morning headaches, snoring, and gasping for air while sleeping.  A January 2011 VA treatment report noted an assessment of extremely high likelihood of sleep apnea.  However, a February 2012 chest sleep study test was noted to be normal.  An addendum to the report noted that the Veteran's cardiopulmonary sleep study did not show significant obstructive sleep apnea as an explanation for daytime hypersomnolence and that poor sleep hygiene was suspected.  It was further noted that if symptoms persisted, full polysomnogram looking for parasomnias and other non-obstructive causes of daytime hypersomnolence was recommended.

A February 2012 VA anesthesiology operative note reflects an assessment of high suspicion for sleep apnea.  It was noted that the Veteran had increased body mass index (BMI), experienced snoring, and reported daytime sleepiness and falling asleep in a conversion and in unstimulated environments.

In the November 2015 written brief, the Veteran's representative suggests that the Veteran's sleep apnea symptoms were related to her service-connected GERD with IBS.  Specifically, the representative argues that the Veteran has reflux, which is largely fluid seeking its own lowest level and states "when you are lying in bed that would be in the throat.  You cannot breathe reflux and the acid damages the airway over time."

Based on the foregoing, the Board concludes that a VA examination is necessary to determine the current nature and etiology of the claimed sleep apnea.  

Migraine Headaches 

The medical evidence of record shows a current diagnosis of migraine headaches and the Veteran reports onset of her headaches during service.  In a November 2008 VA primary care clinic note, the Veteran reported that she had been experiencing migraines/headaches for the past 9 to 10 years.  

In connection with this claim, the Veteran underwent a VA examination in February 2012.  The examiner noted a diagnosis of migraine and date of diagnosis in 2010.  The Veteran reported while stationed in Naples, Italy from July 1999 to September 2004 she was working with computers and started having headaches.  It was noted that during service, she complained of headaches in July 1999 and March 2002.  She stated around 2001 she developed headaches that were accompanied by tunnel vision, aura with nausea, vomiting and light sensitivity.  After separation from service in 2004, the headaches continued and it became daily in 2006.  

The VA examiner opined that the Veteran's headaches condition "was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner noted that on review of service treatment records, headaches were mentioned with visits to the optometrist; she mentioned frequent headaches in July 1999 which is about the time of entry military service.  There was no record of any treatment of the headaches or migraines during her military service.

However, the Board finds this opinion is inadequate for VA purposes.  The VA examiner neglected to consider the Veteran's statements concerning symptoms experienced in service and continued after service.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, the VA examiner could have addressed whether the Veteran's claimed symptoms were consistent with her complaints through the years, or whether the complaints are consistent with the current disorder.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.  Given the deficiencies in the February 2012 VA examination report the Board must remand this issue for another medical opinion.  Furthermore, a review of the Veteran's service treatment records reveals that in July 1999, the Veteran reported headache as one of her premenstrual symptoms, as opposed to her current daily migraine headaches.  

Psychiatric Disability

The Veteran claims PTSD based on a personal assault during service.  Specifically, she has reported that her ex-fiancée who is the father of her son was physically, emotionally, and sexually abusive to her.  She reported an episode of cutting her arm after discovering infidelity of her ex-fiancée.   In a January 2013 statement in support of her PTSD claim, she reported that while stationed in Italy, she was involved with an individual who was also a service member and he verbally and physically abused her, including an incident of physical assault in June 2001 when she was 3 to 4 months pregnant.

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2015).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent a July 2008 letter by VA, this letter does not comply with the above elements of a personal assault case.  There are specific notice and development requirements in a PTSD claim based on personal assault and the RO must ensure that it is in full compliance with these requirements.  See VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).

Furthermore, although the Veteran was provided a VA PTSD examination in August 2013, no opinion was offered as to the etiology of her psychiatric disability, diagnosed as major depressive disorder.  In reviewing the record, the Board observes that the Veteran's psychiatric disability may have existed prior to military service.  To that effect, an October 2009 VA treatment report states that the Veteran was "seen by psych at age 10 after her sister diagnosed with DM I; never started on meds."  Additionally, the August 2013 VA examination report notes that the Veteran reported physical and sexual abuse beginning at age of 5 to 6 and continuing until she enlisted for miliary service.  Therefore, on remand, a new VA examination should be conducted to ascertain the etiology of the Veteran's current psychiatric disability.

GERD with IBS

In conjunction with the Veteran's claim for an increased rating for her GERD with IBS, she was provided VA examinations in February 2012.  

During a February 2012 VA stomach and duodenal conditions (other than GERD or esophageal disorders) examination the Veteran reported a history of stomach and abdominal pain, accompanied by alternating diarrhea and constipation and indigestion.  During a February 2012 VA esophageal conditions examination, the Veteran reported symptoms of persistently recurrent epigastric distress, dysphagia, reflux, regurgitation, sleep disturbance caused by esophageal reflux, mild nausea and mild vomiting.  However, the examiner indicated that the Veteran did not have pyrosis, substernal arm or shoulder pain, anemia, weight loss, hematemesis or melena due to GERD.

Subsequently, however, a March 2013 VA primary care note shows an assessment of anemia.  The Board finds that this suggests a worsening of the Veteran's GERD with IBS since her last VA examination in February 2012.  VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Consequently, to ensure that the record reflects the current severity of the Veteran's service-connected GERD with IBS, the Veteran should be provided a more contemporaneous VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an adequate VCAA notice with regard to her claim of PTSD based on personal assault stressor.  The letter should specifically include a list of examples of such evidence comprising of: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

2.  Obtain and associate with the claims file any updated records from the VA Medical Center (VAMC) in Oakland, California dated from May 2013 to the present.  All records and/or responses received should be associated with the claims file.

3.  After completing directives #1-#2, schedule the Veteran for an appropriate VA examination to determine the etiology of her fatigue symptoms.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should first opine as to whether the claimed fatigue symptoms constitute a diagnosed disability, or are simply a symptom of some other illness.

Then, if it constitutes a separate disability, the examiner should opine as to whether the diagnosed disability is at least as likely as not (50 percent probability or more) related to the Veteran's military service, or related on a secondary basis to a service-connected disability.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed disability is proximately caused or aggravated by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

4.  After completing directives #1-#2, forward the Veteran's claims file to the VA examiner who conducted the February 2012 VA examination, if available.  If the February 2012 VA examiner is not available, forward the Veteran's claims file to an examiner with appropriate expertise.  After review of the service and post service medical evidence of record, and the lay statements of record, the examiner must provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that the Veteran's currently diagnosed asthma had onset during service or is otherwise etiologically related to her period of active military service.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's asthma is proximately caused or aggravated by a service-connected disability, specifically including NSAIDs used to treat her service-connected disabiliti(es).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

5.  After completing directives #1-#2, schedule the Veteran for an appropriate VA examination to determine the etiology of the claimed sleep apnea.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner should first opine as to whether the Veteran has any current sleep disorder, to include sleep apnea.

Then, if the Veteran currently has a chronic sleep disorder, the examiner should opine as to whether it is at least as likely as not (50 percent probability or more) related to the Veteran's military service, or related on a secondary basis to service-connected GERD with IBS.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the diagnosed sleep disability is proximately caused or aggravated by service-connected GERD with IBS.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.

6.  After completing directives #1-#2, forward the Veteran's claims file to the February 2012 VA examiner or to an individual with the appropriate expertise, to determine the etiology of the Veteran's migraine headaches.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, the Veteran's testimony, and her lay statements of record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed migraine headaches had onset in service or are otherwise related to the Veteran's military service.

The examiner is asked to fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

In rendering the requested opinion and rationale, the examiner must note that the fact that there is no documentation of treatment in the Veteran's service treatment records is not necessarily fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.

A complete rationale for any opinion expressed should be provided

7.  After completing directives #1-#2, schedule the Veteran for a VA mental disorders examination to determine the nature and etiology of her current psychiatric disability.  The claims file and a copy of this remand should be made available to the examiner in conjunction with the examination.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether the Veteran's currently diagnosed psychiatric disability is at least as likely as not (50 percent or greater probability) is etiologically related to her period of active military service, to include the emotion, physical and sexual abuse by her ex-fiancée in service.

The examiner should also provide an opinion as to whether clear and unmistakable evidence establishes that the Veteran's psychiatric disability pre-existed her entry into active military service, and if so, whether clear and unmistakable evidence establish that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease.

Any opinion should be reconciled with all evidence of record, to include the service treatment records, and the Veteran's statements.

A complete rationale for all opinions expressed must be provided.

8.  After completing directives #1-#2, schedule the Veteran for an appropriate VA examination to determine the current severity of her service-connected GERD with IBS.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail. 

The examiner should indicate whether the Veteran has persistently recurrent epigastric distress with dysphagia, pyrosis, regurgitation, substernal or arm or shoulder pain, pain, vomiting, material weight loss, hematemesis or melena and/or anemia.  The examiner should also determine whether the symptoms resulted in the impairment of the Veteran's health, including whether they would be best characterized as productive of considerable or severe impairment of health.

9.  Notify the Veteran that she must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

10.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and her representative, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


